                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                      Case Number: 5:21−mj−00113

Jerry Perez




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Diana Song Quiroga
PLACE:
Courtroom 2B
United States Courthouse
1300 Victoria Street
Laredo, Texas 78040
DATE: 1/26/2021
TIME: 03:00 PM

TYPE OF PROCEEDING: Preliminary Exam Hearing


Date: January 19, 2021
                                                   Nathan Ochsner, Clerk
